Response to Amendment

The amendments to the claims filed 2/17/2021 were received and have been entered. Claims 1-6, 8-11 and 14 are amended. Claim 16 is added. Therefore, claims 1-16 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. US 2015/0248168 in view of Browy et al. US 2018/0075659.
Regarding claim 1, Sako teaches a transmissive head-mounted display apparatus (7, see Sako Figs 2-6, ¶90) comprising: 
an image display configured to transmit an external scenery and display an image of a display target viewable with the external scenery (see Sako ¶90); and 
a controller (10, see Sako ¶51-¶52) configured to acquire information about a muscle movement detected by a muscle activity sensor (a myoelectric sensor, see Sako ¶97) configured to detect a muscle movement of a hand (see Sako ¶98) of a user of the transmissive head-mounted display apparatus (7, see Sako Figs 2-6, ¶90); 
a first hand gesture specified beforehand, based on the muscle movement indicated in the information that has been acquired  (Sako teaches a gesture recognized by the gesture recognition unit 120 is registered in the gesture database 18 in advance. See ¶59.  The gesture recognition unit 120 recognizes a gesture of a user on the basis of a captured image captured by the camera 3. A gesture recognition unit 120 is not limited thereto, and recognizes a gesture of a user on the basis of myoelectricity. See ¶95.  The gesture G3 is a first hand gesture in a sign language. See ¶87);
generate a first input signal (a first sign language, see Sako ¶87) specified beforehand in accordance with the hand gesture that is estimated (see Sako ¶87).
Sako fails to teach a display controller configured to cause a first display image representing the first hand gesture that is estimated to be displayed, wherein the first display image representing the first hand gesture is an image recognizable as a shape or motion of the first hand gesture.
Browy teaches a user experience of a sensory eyewear system where the sensory eyewear system can interpret a sign language (e.g., gestured by a signer) for a user of a wearable system. The first hand gesture in the scene 1305 represents the word “how”. See Browy ¶177, Fig. 13A. To translate the hand gestures in the sequence 1300 to the English phrase “How are you”, an outward-facing imaging system 464 of the wearable system 200 can capture the sequence of gestures, either as a series of images or as a video. In the process or recognizing sign language, the wearable system can access a sign language dictionary stored in a local storage. The wearable system can display text (or a graphic representation of the sign) converted from the recognized 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have this teaching of Browy in the method of Sako. The modification of one familiar element for another known in the wearable display device, the combination must do more than yield predictable result. The motivation for doing so would permit greater interaction among differently-abled persons. See Browy ¶4.

Regarding claim 2, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 1, wherein the controller is configured to acquire, as the information, a potential at a skin surface when the muscle movement occurs, and controller is configured to use a myoelectric waveform indicative of a temporal change in the potential being acquired in order to estimate the first hand gesture. (Sako teaches first, in step S104, the signal processing apparatus 1 detects myoelectricity of a user. Specifically, the signal processing apparatus 1 receives detection data detected by a myoelectric sensor attached on the skin of the user from the myoelectric sensor. Subsequently, in step S107, the gesture recognition unit 120 of the signal processing apparatus 1 determines on the basis of the detection data detected by the myoelectric sensor whether the detected motion is a motion (gesture) of raising a hand (arm). Next, if it is determined that the detected motion is a motion of raising a hand (S107/YES), the 

Regarding claim 3, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 1, wherein the display controller is configured to cause a second display image to be displayed, the second display image representing a character corresponding to the first hand gesture. 
(Browy teaches the first hand gesture in the scene 1305 represents the word “how”; the second hand gesture in the scene represents the word “are”; The wearable system can display text (or a graphic representation of the sign) converted from the recognized sign language to the user via the display 220. See Browy ¶177-¶178 and Fig. 13A. In the graphical sequences illustrated in FIG. 13A, expressing the word “how” takes two distinct gestures, e.g., as shown in graphics 1305 and 1310. The wearable system may wait until after the second gesture (in the scene 1310) before displaying the word “how” (as gestured in the scene 1305). See Browy ¶179).

Regarding claim 4, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 1, wherein the controller is configured to: estimate a second hand gesture specified beforehand based on the muscle movement indicated in the information that has been acquired, the second hand gesture being different from the first hand gesture, and output the first input signal when the second hand gesture is acquired. 


Regarding claim 6, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 1, wherein the controller is configured to output the input signal when a movement of the hand is detected, the movement having been specified beforehand as indicative of determination of the first input signal. 
(Browy teaches the sensory eyewear system can interpret a first sign language (e.g., gestured by a signer) for a user of a wearable system. The first hand gesture in the scene 1305 represents the word “how”. See Browy ¶177, Fig. 13A.)



Regarding claim 8, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 7, wherein the display controller is configured to
estimate a second hand gesture specified beforehand based on the muscle movement indicated in the information that has been acquired, the second hand gesture being different from the first hand gesture, and cause, when the first hand gesture is acquired, a first display aspect of the indicator image to be different from a second display aspect of the indicator image when the second hand gesture is acquired.



Regarding claim 10, Sako teaches a display control method for a transmissive head- mounted display apparatus including an image display configured to transmit an external scenery and display an image of a display target viewable with the external scenery, the display control method comprising: acquiring information about a muscle movement detected by a muscle activity sensor configured to detect a muscle movement of a hand of a user of the transmissive head-mounted display apparatus; estimating a first hand gesture specified beforehand, based on the muscle movement indicated in the information that has been acquired; generating a first input signal specified beforehand in accordance with the hand gesture that is estimated; 
(Sako teaches [0059] The gesture recognition unit 120 recognizes a gesture of a user on the basis of a captured image captured by the camera 3. The gesture recognition unit 120 also outputs the recognition result to the communication control unit 130. A gesture recognized by the gesture recognition unit 120 may be registered in the gesture DB 18 in advance. For example, the gesture recognition unit 120 compares, for 
[0095] In the first embodiment, the gesture recognition unit 120 recognizes a gesture of a user on the basis of a captured image captured by the camera 3. A gesture recognition unit 120 according to the present embodiment is not limited thereto, and may recognize a gesture of a user on the basis of, for example, myoelectricity. With reference to FIG. 7, it will be described below that a gesture of a user is recognized on the basis of myoelectricity.
[0097] As illustrated in FIG. 7, first, in step S104, the signal processing apparatus 1 detects myoelectricity of a user. Specifically, the signal processing apparatus 1 receives detection data detected by a myoelectric sensor attached on the skin of the user from the myoelectric sensor.
[0098] Subsequently, in step S107, the gesture recognition unit 120 of the signal processing apparatus 1 determines on the basis of the detection data detected by the myoelectric sensor whether the detected motion is a motion (gesture) of raising a hand (arm).
[0110] the PC analyzes a captured image obtained by capturing the gesture motion, and determines whether the image (gesture motion) can be recognized. The PC may reproduce the captured image on the display to have the user determine whether the gesture is OK. The user visually confirms the captured image reproduced on the display. If the gesture is OK, the user selects a registration button that is displayed on the display of the PC).
Sako fails to teach a display controller configured to cause a first display image representing the first hand gesture that is estimated to be displayed, wherein the first display image representing the first hand gesture is an image recognizable as a shape or motion of the first hand gesture.
Browy teaches an example user experience of a sensory eyewear system where the sensory eyewear system can interpret a sign language (e.g., gestured by a signer) for a user of a wearable system. The first hand gesture in the scene 1305 represents the word “how”. See Browy ¶177, Fig. 13A. To translate the hand gestures in the sequence 1300 to the English phrase “How are you”, an outward-facing imaging system 464 of the wearable system 200 can capture the sequence of gestures, either as a series of images or as a video. In the process or recognizing sign language, the wearable system can access a sign language dictionary stored in a local or a remote storage. The wearable system can display text (or a graphic representation of the sign) converted from the recognized sign language to the user via the display 220. See Browy ¶178 and Fig 13A. In the graphical sequences illustrated in FIG. 13A, expressing the word “how” takes two distinct gestures, e.g., as shown in graphics 1305 and 1310. The wearable system may wait until after the second gesture (in the scene 1310) before displaying the word “how” (as gestured in the scene 1305). See Browy ¶179.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have this teaching of Browy in the method of Sako. The modification of one familiar element for another known in the wearable display device, the combination must do more than yield predictable result. The motivation for doing so would permit greater interaction among differently-abled persons. Browy ¶4.

Regarding claim 11, Sako teaches a non-transitory computer-readable storage medium storing a computer program, the computer program being for implementing a display control in a transmissive head-mounted display apparatus including an image display configured to transmit an external scenery and display an image of a display target viewable with the external scenery, the computer program causing a computer to implement functions comprising: 
first hand of a user of the transmissive head-mounted display apparatus; 
estimating a hand gesture specified beforehand, based on the muscle movement indicated in the information that has been acquired; generating a first input signal specified beforehand in accordance with the hand gesture that is estimated; 
(Sako teaches [0059] The gesture recognition unit 120 recognizes a gesture of a user on the basis of a captured image captured by the camera 3. The gesture recognition unit 120 also outputs the recognition result to the communication control unit 130. A gesture recognized by the gesture recognition unit 120 may be registered in the gesture DB 18 in advance. For example, the gesture recognition unit 120 compares, for example, a captured image with a gesture image registered in the gesture DB 18, and recognizes a gesture if shapes and movement of hands match each other.
[0095] In the first embodiment, the gesture recognition unit 120 recognizes a gesture of a user on the basis of a captured image captured by the camera 3. A gesture recognition unit 120 according to the present embodiment is not limited thereto, and may recognize a gesture of a user on the basis of, for example, myoelectricity. With reference to FIG. 7, it will be described below that a gesture of a user is recognized on the basis of myoelectricity.
[0097] As illustrated in FIG. 7, first, in step S104, the signal processing apparatus 1 detects myoelectricity of a user. Specifically, the signal processing apparatus 1 receives detection data detected by a myoelectric sensor attached on the skin of the user from the myoelectric sensor.

[0110] the PC analyzes a captured image obtained by capturing the gesture motion, and determines whether the image (gesture motion) can be recognized. The PC may reproduce the captured image on the display to have the user determine whether the gesture is OK. The user visually confirms the captured image reproduced on the display. If the gesture is OK, the user selects a registration button that is displayed on the display of the PC).
Sako fails to teach a display controller configured to cause a first display image representing the first hand gesture that is estimated to be displayed, wherein the first display image representing the first hand gesture is an image recognizable as a shape or motion of the first hand gesture.
Browy teaches an example user experience of a sensory eyewear system where the sensory eyewear system can interpret a sign language (e.g., gestured by a signer) for a user of a wearable system. The first hand gesture in the scene 1305 represents the word “how”. See Browy ¶177, Fig. 13A. To translate the hand gestures in the sequence 1300 to the English phrase “How are you”, an outward-facing imaging system 464 of the wearable system 200 can capture the sequence of gestures, either as a series of images or as a video. In the process or recognizing sign language, the wearable system can access a sign language dictionary stored in a local or a remote storage. The wearable system can display text (or a graphic representation of the sign) converted from the recognized sign language to the user via the display 220. See Browy ¶178 and Fig 13A. In the graphical sequences illustrated in FIG. 13A, expressing the word “how” takes two distinct gestures, e.g., as shown in graphics 1305 and 1310. The wearable system may wait until after the second gesture (in the scene 1310) before displaying the word “how” (as gestured in the scene 1305). See Browy ¶179.


Regarding claim 12, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 1, wherein the muscle movement of the hand includes movement of fingers. 
(Sako teaches the gesture recognition unit 120 of the signal processing apparatus 1 determines on the basis of the detection data detected by the myoelectric sensor whether the detected motion is a motion (gesture) of raising a hand (arm). Sako ¶98. The gesture may be a gesture in a sign language, a gesture made by raising a hand for manipulating the manipulation screen. See Sako ¶87, and Fig 6).

Regarding claim 13, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 1, wherein the muscle movement of the hand indicates a posture of the hand. (Sako teaches the gesture is a gesture in a sign language. See Sako ¶87).

Regarding claim 14, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 1, wherein the first input signal corresponds to a character. 


Regarding claim 15, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 14, wherein the character is a text character.
(Browy teaches the hand gesture in the scene 1305 represents the word “how”; the hand gesture in the scene represents the word “are”; and the hand gesture in the scene 1315 represents the word “you”. See Browy ¶177).

Regarding claim 16, Sako and Browy teach the transmissive head-mounted display apparatus according to claim 4, wherein the controller configured to: estimate a third hand gesture specified beforehand based on the muscle movement indicated in the information that has been acquired, the third hand gesture being different from the first hand gesture and second hand gesture, generate a second input signal specified beforehand in accordance with the third hand gesture that is estimated, and output the second input signal when the third hand gesture is acquired; and the display controller is configured to cause a second display image representing the third hand gesture that is estimated to be displayed, the second display image representing the third hand gesture being an image recognizable as a shape or motion of the third hand gesture.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sako and Browy as applied to claim 4 above, and further in view of Aleem et al. US 2015/0084860.
second hand gesture that has been already estimated is a movement of making a sound.
Aleem teaches EMG sensors that are responsive to (i.e., that detect) electrical signals generated by the user's muscle activity through capacitive coupling to electrical signals generated by the user's muscle activity. The wearable EMG device (100) may be worn on an arm of the user and the physical gesture may include a hand gesture such as a finger snap. See Aleem ¶55.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the finger snap disclosed by Aleem for the system of Sako and Browy. The motivation for doing so would perform gesture identification with improved robustness against variations in use parameters. Aleem Abstract.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 2, 2021